Citation Nr: 1418947	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  04-12 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Osgood-Schlatter's Disease.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for arthritis of the bilateral legs and knees.

4.  Entitlement to service connection for a bilateral foot disorder, to include pes planus and hypermobile feet.

5.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from December and February 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In March 2008, the Veteran testified before the undersigned at a travel Board hearing.  A transcript of the hearing is of record.

In June 2008 and October 2009, the Board remanded the claims for further development.

The Board issued a decision in September 2011, in which it denied entitlement to service connection for Osgood-Schlatter's Disease and an acquired psychiatric disorder and remanded the issues of entitlement to service connection for arthritis of the bilateral legs and knees, a bilateral foot disorder and varicose veins for further development.  

The Veteran appealed the Board's September 2011 denial of service connection for Osgood-Schlatter's Disease and for an acquired psychiatric disorder to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2013 Memorandum Decision, the Court vacated and remanded the Board's decision with respect to both issues.  

The Board also issued a decision in March 2013, in which it denied entitlement to service connection for arthritis of the bilateral legs and knees and once again remanded the issues of entitlement to service connection for varicose veins and for a bilateral foot disorder for further development.

The Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court), and in a December 2013 Order, the Court vacated the portion of the March 2013 Board decision denying service connection for arthritis of the bilateral legs and knees and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion). 

Therefore, the issues of entitlement to service connection for Osgood-Schlatter's Disease, an acquired psychiatric disability and arthritis of the bilateral legs and knees, which were the subjects of the Memorandum Decision and Joint Motion, are addressed in the decision below.  Moreover, the requested development with respect to the remanded claims of entitlement to service connection for varicose veins and for a bilateral foot disorder have also been completed and those issues have also been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran is not shown by the probative medical evidence of record to have a current diagnosis of Osgood-Schlatter's Disease, the condition preexisted service, was not aggravated beyond the course of its natural progression, and subsequently resolved.

2.  The Veteran's acquired psychiatric disorder, diagnosed as major depression, has not been shown to by the probative evidence of record to be causally related to a disease, injury or event in service.

3.  The Veteran is not shown by the probative medical evidence of record to have a diagnosed disorder of bilateral arthritis of the legs; arthritis of the bilateral knees was not incurred in the Veteran's active duty military service, nor may it be presumed to have been incurred in such service.

4.  The Veteran's bilateral foot disorder, diagnosed as bilateral pes planus, preexisted service and was not aggravated beyond the course of its natural progression therein.

5.  The Veteran's varicose veins have not been shown by the probative evidence of record to be causally related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's preexisting Osgood-Schlatter's Disease was neither incurred in, nor aggravated beyond the course of its natural progression by active duty service.  38 U.S.C.A. § 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The Veteran's acquired psychiatric disorder, diagnosed as major depression, was neither incurred in, nor aggravated by, active military service.  38 U.S.C.A. § 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).
  
3.  Bilateral leg and knee arthritis was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. § 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  The Veteran's preexisting bilateral foot disorder, diagnosed as pes planus, was neither incurred in, nor aggravated beyond the course of its natural progression by active duty service.  38 U.S.C.A. § 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

5.  The Veteran's varicose veins were not incurred in or aggravated by the active duty service.  38 U.S.C.A. § 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, in May 2002, September 2003, October 2006 and July 2008 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. Letters dated in March 2006 and July 2008 also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records and VA examination reports. 

Moreover, the Board concludes that there has been substantial compliance with prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was remanded by the Board in June 2008, October 2009, October 2011, and March 2013.  The purpose of the June 2008 remand was for corrective VCAA notice to be issued and a VA examination to be scheduled that assessed the relationship between the claimed disabilities and the Veteran's Osgood-Schlatter 's disease.  The October 2009 remand was issued so that outstanding VA treatment records could be obtained and a VA examination scheduled that again addressed secondary service connection, as well as aggravation of any preexisting disabilities. The September 2011 and March 2013 remands ordered further opinions be obtained on questions of direct service incurrence, aggravation and presumptive service connection.  

A review of the post-remand record shows that the Veteran's VA examinations were performed in October 2002, October 2008, November 2008 (with addendums in May 2010 and March 2011), October 2011 and June 2013.  Additionally, a VCAA letter was sent in July 2008, and up-to-date VA treatment records were added to the claims file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as psychoses or organic diseases of the nervous system, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As psychoses are considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2013).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended, effective October 20, 2006, during the pendency of the instant appeal. See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected disability is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice, and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason, and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the veteran.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence 
of the manifestations of the disorder before, during, and after service.  38 C.F.R. 
§ 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Factual Background

Review of the Veteran's service treatment and personnel records reveals that he underwent a service enlistment examination in October 1966, as which time, he was diagnosed with non-disqualifying, bilateral, second degree pes planus (aka, flat fleet).  In September 1967, a service Medical Evaluation Board (MEB) report concluded that the Veteran had preexisting, bilateral, fourth degree hypermobile flat feet, and that the condition had reached a disqualifying degree during service through normal progression of the condition.  

The service treatment records also show that on entrance examination, the psychiatric evaluation was within normal limits.  However, the Veteran was seen for complaints of painful knees on more than one occasion, which led to a physical evaluation for bilateral knee pain.  At that time, it was determined that he had experienced problems with his bilateral knees since adolescence and had been diagnosed at that time with Osgood-Schlatter's Disease.  An examination with x-rays revealed that the disease had resulted in residual painful ossicles beneath the patellar tendons bilaterally, particularly with vigorous physical exercise or direct contact trauma.  Although he was advised that he could possibly be permanently free of symptoms if he underwent surgery, the Veteran decided against such procedure.  Thereafter, he was presented to a medical evaluation board for separation from service for a condition that was determined to be essentially disabling and existed prior to service.  The diagnosis of the examining board was bilateral Osgood-Schlatter's Disease of the knees, old and healed with residual ossicle formation; the disability was considered mild to moderate.  Based on this finding, the Veteran was discharged from active military service on the basis of a physical disability, which was considered to have existed prior to enlistment and was found neither to have been the result of any incident of service, nor aggravated beyond the course of its normal progression during service.

The Veteran's September 1967 discharge examination report indicated that the only abnormal findings for his lower extremities (excluding the feet) were the aforementioned knee disorders, classified as "tibial tubercle protuberances, painful on pressure; demonstrate false motion.  Bilateral."  There were no complaints or findings of varicose veins.  In addition, his psychiatric examination was again found to be within normal limits. 

The post-service treatment reports of record contain no evidence of complaints of, treatment for, or a diagnosis of any lower extremity disorders, including Osgood-Schlatter's Disease, until March 2002, when the Veteran applied for service connection for a disorder of the bilateral knees and legs.

In October 2002, he was afforded a VA joints examination.  The examiner diagnosed him with "old" Osgood-Schlatter's Disease of both knees with possible degenerative joint disease.  He also noted suprapatellar mass of the left knee of uncertain etiology, but unchanged over the past 30 years, according to the Veteran's lay history.  The examination of the feet revealed grade 2 pes planus with pronated feet, as well as mild valgus of the hindfoot with weightbearing that corrected with nonweightbearing.  He also had mild hallux valgus bilaterally. The examiner further observed that the Veteran reported that he had not sought treatment for any lower leg disorders during the years immediately following service because he was fearful that he would be disqualified from his job in the Merchant Marines, which he began in 1969 and continued for the next 25 years.  An examination of the arteries was also conducted in October 2002.  He stated that he had had mild varicose veins before he joined the military, which gradually worsened during service.  His right leg had significant tortuous and cordlike veins over the calf and the medial aspect of the upper leg.  The left leg had only minimal varicosities.

In December 2002, the Veteran applied for Social Security Disability Benefit Insurance ("SSDI") based on mental health disorders.  In March 2004, an Administrative Law Judge with the Social Security Administration ("SSA") determined that the Veteran was entitled to SSDI based on a primary diagnosis of affective disorders and a secondary diagnosis of psychoactive substance addiction disorders. 

Review of the examination and treatment records associated with the Veteran's SSDI claim show that in January 2003, a Dr. J. L. diagnosed him with Osgood-Schlatter's Disease "by history."  In August 2003, he was seen by a Dr. N.A.J., and reported a history of having knee pain at age 15.  He said that it was at that time that he had been diagnosed with Osgood-Schlatter's Disease.  In September 2003, Dr. J. wrote a letter, in which he noted that the Veteran had been diagnosed during service with Osgood-Schlatter's Disease and was subsequently discharged from service due to the condition.  He opined "I would speculate that the disease originated and progressed while [the Veteran] was in the military service and should be considered military derived and/or connected."

Treatment records from the VA Medical Center (VAMC) in Mobile, Alabama, show that in April 2003, the Veteran was seen for a psychological evaluation for complaints of depression that he said had been present for 6 months; he said that he had never been treated for depression, but had previously been placed on medication for anxiety.  He told the examiner that he had been referred to the mental health clinic because of suicidal ideas, and specifically mentioned his 77-year-old mother, who was also suffering from depression.  He also said that he was unhappy because of worsening arthritis and said he could no longer work.  He was diagnosed with depression and anxiety.

In April 2006, the Veteran applied for service connection for major depressive disorder with psychotic features, claiming that he first began to experience depression after being discharged from service.  See Form VA 9, April 2007. During an October 2006 psychiatric evaluation at the VAMC, he was diagnosed with major depression, recurrent, severe, with psychotic features, and anxiety disorder not otherwise specified (NOS), in partial remission.  The examiner noted that the Veteran was being treated with antidepressant medication, but made no finding as to the cause of his condition.

In October 2008, pursuant to his claim of entitlement to service connection for major depressive disorder, the Veteran was afforded a VA mental health examination.  At that time, he reported symptoms of depression, including experiencing a depressed mood on a daily basis that he said had been chronic since approximately 1975 to 1976.  However, he reported that he had not sought treatment for a mental health disorder until he was seen at the VAMC in early 2003. The examiner diagnosed him on Axis I (clinical findings) with major depressive disorder, recurrent, and probable cocaine and marijuana dependence.  On Axis III (general medical conditions), the examiner diagnosed him with several physical disorders, including a history of Osgood-Schlatter's Disease, lower back pain, a history of tuberculosis and varicose veins.  The examiner opined that it was likely that his depression was related to his physical pain, as well as recent losses of family members (the Veteran reported having lost two brothers in the course of one month) and possible substance dependence.  In this respect, she observed that he reported that he had had no mental health treatment until 2003, which she noted suggested likely periods of remission in his depression rather than a chronic condition since service.  She further noted that, during the current examination, he reported that his depression had not surfaced until some 8-9 years after separation from service.  Therefore, the examiner concluded that much of the Veteran's depression was attributable to pain, but it did not appear that the condition was related to, or the result of active duty service.

In November 2008, the Veteran was afforded a VA examination of the lower extremities.  The following diagnoses were provided:  Osgood-Schlatter's disease, resolved; pes planus; degenerative joint disease of the knees, and varicose veins of the lower extremities.  With respect to Osgood-Schlatter's disease, the examiner explained that Osgood-Schlatter's Disease is a self-limiting condition of adolescents and young adults and appeared to be resolved in the Veteran.  With respect to pes planus, the examiner noted that the disorder preexisted service, that congenital flat fleet worsen with age in an erect human, and that any progression that occurs is natural.  With respect to degenerative joint disease of the knees, the examiner explained that the Veteran's Osgood-Schlatter's disease which involves avulsion and microavulsion of the quadriceps tendons from the tibial tuberosity does not involve the joint space of the knee.  The examiner opined that it was less likely than not that any arthritis of the knee is caused by or a result of the Veteran's history of Osgood-Schlatter's disease.  With respect to varicose veins, the examiner noted that there was no evidence to support linkage of varicose veins to Osgood-Schlatter's disease.  The examiner concluded that it was less likely than not that the varicose veins were caused by, related to or worsened beyond natural progression by the Veteran's history of Osgood-Schlatter's disease.     
   
In VA podiatry clinic notes dated in July and October 2009, the Veteran was diagnosed as having Osgood-Schlatter's Disease.  The clinic notes, however, do not show that a physical examination of the knees was provided prior to rendering the diagnoses.  

In May 2010, the same VA examiner who performed the November 2008 examination of the lower extremities provided further opinion.  The examiner explained that, based on a review of the Veteran's service treatment records, including the medical board report, his Osgood-Schlatter's Disease had preexisted service and had undergone no permanent increase in severity during service, as it was a self-limiting disease.  Among the treatment reports reviewed was a 2009 VA podiatry outpatient treatment record, in which the examiner had diagnosed the Veteran with current Osgood-Schlatter's Disease.  In this respect, the examiner said that he did not understand this diagnosis, and explained that Osgood-Schlatter's Disease (also known as tibial tubercle apophyseal traction injury) is a rupture of the growth plate of the tibial tuberosity. He said that he did not observe anything in the podiatry report that would indicate that the podiatrist had evaluated the Veteran's knees.  Accordingly, the VA examiner again diagnosed the Veteran with Osgood-Schlatter's Disease, resolved, and opined that the condition was neither caused by, nor related to service, and had not been aggravated beyond the course of its normal progression during service.  With respect to the diagnoses of pes planus, degenerative joint disease of the knees, and varicose veins, the examiner reiterated the etiology opinions provided in the November 2008 examination report.   

Also, in May 2010, the same VA examiner who performed the October 2008 psychiatric examination provided another opinion.   The examiner reiterated that the Veteran's current depression is less likely than not a direct result of his military service.  The examiner stated that there is no indication that the Veteran was treated by mental health during his 12-month stent in the military.  He then had a 25 year career working for the Merchant Marines.  The examiner felt that with no mental health treatment during his military service, and non-reported during his work with the Merchant Marines, there did not appear to be a direct correlation with depression and his military service.  The examiner also noted that while chronic arthritic pain can contribute to depression, the Veteran was able to work for 25 years after leaving the Air Force without report of mental health problems.  The examiner stated that, overall, the opinion remained the same.  

Once again, in March 2011, the same VA examiner who performed the October 2008 psychiatric examination and provided an addendum opinion in May 2010, provided further opinion.  In reviewing the Veteran's service treatment reports, the examiner noted that, following his discharge from service, the Veteran went on to a 25-year career in the Merchant Marines.  However, his first mood/depression screening was not until July 2002, which was found to be negative with no further action warranted.  She next observed that a February 2003 outpatient treatment note indicated that his mental status examination revealed no depression.  In April 2003, the Veteran had been diagnosed with major depression, which he said he had been experiencing only for the past 2 years.  She further noted several instances in the SSDI records, in which there were various questions concerning the accuracy of the Veteran's responses to administered tests.  She specifically observed that, despite having been awarded SSDI benefits, there was no indication that the Veteran had undergone any treatment for a mental health disorder prior to 2003.  After taking all of this evidence into account, and in light of the fact that the Veteran sought no mental health treatment during active duty service, within one year of discharge, or at any time during his lengthy career with the Merchant Marines, she opined that the Veteran's current major depression did not appear to be a direct result of military service, nor had the condition been aggravated by his time in service.

A VA Disability Benefits Questionnaire (DBQ) of the feet was conducted in October 2011.  The examiner concluded that it was not at least as likely as not that the bilateral pes planus is directly related to service or is otherwise a result of service because it preexisted and is likely congenital.  The examiner noted that was less likely as not aggravated beyond normal progression because the degree of pes planus can change from sitting to standing positions and may appear to be of different severities depending on the position of the feet at the time of the examinations.  

A VA DBQ for varicose veins was also conducted in October 2011.  The Veteran reported that he had varicose veins prior to service entry.  The examiner noted that the service treatment records are silent for the disorder and opined that the veins were likely due to insufficiency of the venous valvular structures with reflux or from primary dilation of the main walls due to structural weakness.  

An independent medical opinion was obtained by the AOJ with respect to varicose veins in December 2012.  The opinion notes the lack of complaints, treatment, or diagnosis of the disorder in service treatment records and also observed that the October 2011 VA examiner noted that the Veteran reported that the varicose veins were present prior to service.  The reviewer concluded that it was less likely than not that the claimed varicose veins incurred in, was caused by or aggravated from the Veteran's time in the military service.  The reviewer also concluded that there was no clear and unmistakable evidence that the varicose veins existed during active service.

Further medical opinions with respect to the bilateral foot disorder and varicose veins were sought by the Board in its March 2013 remand.

Following VA examinations in June 2013, the examiner concluded that there is no clear and unmistakable evidence that the varicose veins existed prior to service.  The examiner also concluded that it is less likely as not caused by or a result of service because the service treatment records are silent for this condition.  The examiner stated that it is as likely as not caused post service by bilateral pes planus because pes planus is a recognized risk factor for varicose veins.  With respect to bilateral pes planus, the examiner concluded that there is clear and unmistakable evidence that the disorder was not aggravated beyond the course of its natural progression during service, specifically taking into consideration the aforementioned medical findings at service enlistment and at separation.  The examiner found that the position during examination was responsible for the perceived change in severity of the Veteran's flat feet in less than a year from enlistment to separation.  The examiner explained that in less than one year in service, the Veteran's flat feet were described as going from 2nd degree to 4th degree; however, despite the diagnosis of fourth degree disqualifying pes planus in 1967, x-rays reports in November 2008 and July 2010 were silent for flat feet in nonweightbearing position, consistent with the examiner's belief that position matters.  The examiner further explained that an October 2011 x-ray report showed only mild flattening of the longitudinal arches of both feet on the nonweight-bearing views, but weight-bearing views showed no arches at all (flat feet).  Therefore, it is possible that a person with flat feet would be assessed to have different degrees of flat feet even on the same day, depending on the position which he was examined. 


Analysis

Osgood Schlatter's Disease

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for Osgood-Schlatter's Disease.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the most probative medical evidence demonstrates that the Veteran does not have a current diagnosis of Osgood-Schlatter's Disease, nor has he ever had the condition since filing his claim of entitlement to service connection.  In this respect, the Board finds the most probative evidence of record to be that of the VA examiner who, after examining the Veteran twice, and reviewing his complete claims folder, opined that he no longer had the disease, but rather, diagnosed him with Osgood-Schlatter's Disease resolved.  In arriving at his conclusion, the examiner provided a well-reasoned and fully-detailed report explaining the reasons and bases for his opinion.  Significantly, as indicated above, he noted that Osgood-Schlatter's Disease, a rupture of the growth plate of the tibial tuberosity, is typically a self-limited disease found primarily in adolescents and young adults. 

In its July 2013 Memorandum Decision, the Court vacated the Board's 2011 decision denying service connection for Osgood-Schlatter's Disease because the Board failed to account for evidence of record reflecting current assessments of Osgood-Schlatter's Disease.  Specifically, the Court noted that the Board did not discuss a March 2003 VA clinic record or July or October 2009 VA podiatry notes containing assessments of Osgood-Schlatter's Disease in making its determination that the Veteran did not have the condition.  

The Board has reviewed the claims file and could not locate the March 2003 clinic record but did find the July and October 2009 VA podiatry notes showing diagnoses of Osgood-Schlatter's Disease.  A review of these podiatry notes appears to show that the assessments of Osgood-Schlatter's Disease were based upon previous medical history and further recorded as current diagnoses without actual physical evaluation of the Veteran to determine whether the disease was still present.  However, as noted above, the VA examiner examined the Veteran twice and made the determination that the Veteran no longer had the disease.  Therefore, the Board must conclude the most probative medical evidence demonstrates that the Veteran does not have a current diagnosis of Osgood-Schlatter's Disease.

In addition, the Board has also considered the September 2003 letter from the Veteran's private examiner, Dr. J., who diagnosed the Veteran with active Osgood-Schlatter's Disease. 

In this regard, the Board notes that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

Here, the Board observes that Dr. J. specifically indicated that his opinion that the Veteran's Osgood-Schlatter's Disease had progressed during service was speculative.  While the Board has carefully considered this evidence, it is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death).  Concerning this, the Board notes that reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  As such, the Board finds that Dr. J.'s opinion does not provide a basis upon which service connection may be granted.

 Acquired Psychiatric Disorder

As the Veteran is seeking service connection for an acquired psychiatric disorder to include as secondary to Osgood-Schlatter's Disease, this issue was also vacated and remanded by the Court in the July 2013 Memorandum Decision pending a decision by the Board on the Osgood-Schlatter's Disease.  As the Board has denied the claim for service connection for Osgood-Schlatter's Disease, the Board will proceed to evaluate the claim for service connection for an acquired psychiatric disorder.      

Based on a review of the complete claims folder, the Board finds that the probative and competent evidence of record is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include his current diagnosis of major depression.

In this regard, as discussed above, the Veteran's service treatment reports reveal that he neither complained of, nor sought treatment for a mental health disorder, and his service separation examination indicated his psychiatric evaluation demonstrated findings within normal limits.  There is also no evidence that he was found to have a psychosis during the one-year presumptive period following service, which precludes granting service connection on a presumptive basis. 

Moreover, despite the Veteran's recent claim made during the course of this appeal that his depression developed as a result of his being discharged from service, post-service treatment records show that he did not seek treatment for a mental health disorder until approximately 2003, more than three decades following service, when his depression appeared to be related primarily to family problems, as well as pain from physical disabilities and his inability to work.  In this respect, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that passed between service and the first treatment or documented complaint of record of an acquired psychiatric disorder is evidence that weighs against the Veteran's claim, and further substantiates the fact that he had not suffered from a chronic illness ever since service.

Significantly, the Board finds the most probative evidence of record to be the reports from the VA examiner, who, after reviewing the Veteran's complete service and post-service treatment reports, including examination reports pursuant to his claim of entitlement to SSDI, concluded that it was less likely than not that his major depression had been caused or aggravated by active service.

Lastly, since entitlement to service connection for Osgood-Schlatter's Disease has been denied, it follows that a claim for an acquired psychiatric disorder as secondary to Osgood-Schlatter's Disease is moot.  The Veteran's claim for service connection for an acquired psychiatric disorder, diagnosed as major depression, must be denied.

Arthritis of the Bilateral Legs and Knees

The Veteran is seeking service connection for arthritis of the bilateral legs and knees, to include as secondary to Osgood-Schlatter's Disease.  In the December 2013 Joint Motion, the parties agreed that in denying the claim of arthritis of the bilateral legs and knees, the Board had incorrectly determined that the claim on a secondary basis was moot as Osgood-Schlatter's Disease had been previously denied by the Board.  However, as noted above, in a July 2013 Memorandum Decision, the Court vacated the Board's 2011 decision denying service connection for Osgood-Schlatter's Disease and remanded the vacated matter for further proceedings consistent with the Memorandum Decision.  Thus, the parties to the joint motion also remanded the claim for entitlement to arthritis of the bilateral legs and knees in the interests of judicial efficiency.  As noted above, the Board has reconsidered the issue of entitlement to service connection for Osgood-Schlatter's Disease above and had denied the claim.  Therefore, the Board will proceed with an analysis of the claim of entitlement to service connection for arthritis of the bilateral legs and knees.     

The Board first observes that, while the Veteran's aforementioned Osgood-Shatter's disease preexisted service, there is no suggestion in the record that the Veteran's arthritis preexisted service.  The clinical examination at service entrance was normal.  The Board reiterates that this disability is considered separate and apart from the previously adjudicated preexisting Osgood-Schlatter's disease. Accordingly, the evidence must establish that the Veteran has currently diagnosed arthritis that was present in service or within one year of discharge, or is otherwise a result of military service. 

The Veteran has a current diagnosis of bilateral knee arthritis.  However, the March 2011 addendum opinion and October 2011 VA examination report state that arthritis of the legs is not possible as arthritis is a disorder of the joints.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for arthritis of the legs is not warranted, and the Board will only further consider whether such benefits are warranted for arthritis of the knees. 

The October 2011 VA examiner opined that the arthritis was not at least as likely as not directly related to service because it was not diagnosed until 2003 to 2004, greater than 30 years after service and there was no arthritis documented in service. The examiner indicated that age was the factor most strongly associated with disorder, as well as the Veteran's occupation on a merchant ship from 1977 to 2001.  Moreover, the March 2011 addendum to the May 2010 VA examination states that the Veteran's arthritis of the knees was not caused by, related to, or worsened beyond natural progression by military service.  The basis for this opinion was that the arthritis was not diagnosed within one year of discharge.  Thus, the Board finds that service connection for arthritis of the knees is not warranted on a direct or presumptive basis.    

Moreover, since entitlement to service connection for Osgood-Schlatter's Disease has been denied, the claim for arthritis of the knees as secondary to Osgood-Schlatter's Disease is moot.  The Veteran's claim for service connection for arthritis of the bilateral legs and knees must be denied.
  
Bilateral Foot Disorder

The evidence reflects that the Veteran is currently diagnosed as having bilateral pes planus.  On entrance examination in October 1966, the Veteran was diagnosed with non-disqualifying, bilateral, second degree pes planus.  Accordingly, the Board finds that bilateral pes planus was noted on entrance.  Thus, the presumption of soundness does not attach in this case.  38 C.F.R. § 3.304(b). 

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation with regard to his bilateral pes planus disability.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. 
§ 1153 (West 2002); see also 38 C.F.R. § 3.306 (2013); Jensen, 19 F.3d at 1417. 

On the question of aggravation, the Board notes that on entrance examination, the Veteran's flat feet were noted to be second degree, however, at the medical board, the condition was described as fourth degree.  Therefore, the disability is presumed aggravated unless it is shown by clear and unmistakable evidence that the increase was a result of natural progression of the disability.  The June 2013 VA examiner concluded that the disorder was not aggravated beyond the course of its natural progression during service.  The examiner found that the position during examination was responsible for the perceived change in severity of the Veteran's flat feet in less than a year from enlistment to separation.  The examiner noted that despite the diagnosis of fourth degree disqualifying pes planus in 1967, x-ray reports in November 2008 and July 2010 were silent for flat feet in nonweightbearing position, consistent with the examiner's belief that position matters.  Moreover, the examiner noted that an October 2011 x-ray report showed only mild flattening of the longitudinal arches of both feet on nonweight-bearing views, but weight-bearing views showed now arches at all, which lent further support to the examiner's conclusion that the position of the feet matters.        

In short, there is no probative medical opinion of record indicating that the Veteran's pre-existing left knee disability was permanently worsened by service beyond normal progression.  Thus, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral foot disorder, diagnosed as pes planus. 

Varicose Veins

With regard to varicose veins, it is not in dispute that the Veteran has been diagnosed as having varicose veins of the lower extremities.  However, despite the Veteran's statements that he had varicose veins prior to service entry, there is no suggestion in the record that the Veteran's varicose veins preexisted service.  The clinical examination at service entrance was normal.  

Moreover, there is no competent evidence that the varicose veins were manifested in service.  The service treatment records do not show treatment for varicose veins.  The June 2013 VA examiner concluded that the varicose veins were caused post-service, by the Veteran's bilateral pes planus as pes planus is a recognized risk factor for varicose veins.  However, since entitlement to service connection for bilateral pes planus has been denied, the claim for varicose veins on a secondary basis is moot.  Thus, the Veteran's claim for service connection for varicose veins is denied.   

Conclusion

Finally, the Board notes that, in addition to the medical evidence, it has also considered the Veteran's personal statements concerning his claimed disabilities.  In this regard, the Court has repeatedly held that a Veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay person without the appropriate medical training and expertise, he is simply not competent to provide a probative opinion on complex medical matters, like the diagnoses of Osgood-Schlatter's Disease, an acquired psychiatric disorder, arthritis of the bilateral legs and knees, a bilateral foot disorder or varicose veins.  See Bostain v. West, 11 Vet. App. 124, 127   (1998), see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge.").

Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claims of entitlement to service connection for Osgood-Schlatter's Disease, an acquired psychiatric disorder, arthritis of the bilateral legs and knees, a bilateral foot disorder and varicose veins.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for Osgood-Schlatter's Disease is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for arthritis of the bilateral legs and knees is denied.

Entitlement to service connection for a bilateral foot disorder, to include pes planus and hypermobile feet, is denied.


Entitlement to service connection for varicose veins is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


